Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of AMREP Corporation (the “Company”) on Form 10-Q for the period endedJanuary 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned does hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:March9, 2012 /s/ Theodore J. Gaasche Theodore J. Gaasche President and Chief Executive Officer (Principal Executive Officer) /s/ Peter M. Pizza Peter M. Pizza Vice President and Chief Financial Officer (Principal Financial Officer)
